Case FAL OZ ES RORUMRL IRC AEH Rage 4 off

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TRUSTEES OF THE BRICKLAYERS AND ALLIED
CRAFTWORKERS, LOCAL 5 NEW YORK
RETIREMENT, WELFARE, LABOR MANAGEMENT
COALITION, AND APPRENTICE TRAINING AND
JOURNEYMEN UPGRADING FUNDS AND
BRICKLAYERS AND ALLIED CRAFTWORKERS
LOCAL 1 NEW YORK,

Index No.: 21-CIV-02941 (CS)

DEFAULT JUDGMENT

-against-

MJC MASON CONTRACTING CORP. a/k/a MJC
MASON CONTRACTING, INC, and HERBERT W.
CLEMEN, Individually,
Defendants.

)
)
)
)
)
)
)
)
Plaintiffs, }
)
)
)
)
)
)
)
)

This action having been commenced on April 6, 2021 with the filing of the Summons and
Complaint; a copy of the Summons and Complaint was served on Defendant, MJC Mason Contracting
Corp. a/k/a MJC Mason Contracting, Inc. via NYS Secretary of State on April 13, 2021 and proof of
such service thereof was filed on April 27, 2021. A copy of the Summons and Complaint was served
on Defendant, Herbert W. Clemen, via personal service on April 28, 2021 and proof of such service
thereof was filed on May 26, 2021 and the Defendants not having appeared, answered or otherwise
moved with respect to the Complaint within the time allowed by law, and the time for appearing,
answering or otherwise moving having expired it is,

ORDERED, ADJUDGED.AND DECREED: that the Plaintiffs have judgment against
Defendants in the liquidated amount of Fifty Three Thousand and Sixty Dollars and Thirty-Five Cents
($53,060.35), which includes the following: unpaid benefit fund contributions due and owing in the

minimum sum of $36,093.60 based on upon certified payroll for the period week ending May 20, 2017

 
Case 7:24-CyQ2OL-ES BeKMAnhy HiedQP AWA Page See

through to and including July 29, 2017 and week ending October 7, 2017 through October 14, 2017;
$11,053.56 in interest calculated at 8.75% above prime per annum through to June 14, 2021; $3,158.19
in liquidated damages calculated at 8.75% of the principal amount; attorneys’ fees in the amount of
$2,155.00; and court costs and disbursements in the amount of $600.00 pursuant to the Labor
Agreement, the Policy for Collection of Delinquent Contributions and in accordance with Section 502
(g)(2)(D) of ERISA 29 U.S.C. 1132 (g)(2)(D)).

ORDERED, that the Judgment rendered by the court on this day in favor of the Plaintiffs be
entered as a final judgment against Defendants and the Clerk of the Court is directed to enter such

judgment forthwith.

Dated: White Plains, New York

, 2021 |
wy 20 So Ordered: |

Honorable Cathy Seibel, U.S.D.J.
